DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	It is noted that claims 14-16 have been marked up with amendments that eliminate claim numbers which were not present in the previous claim set. 

Claim Objections
Claims 1-4. 6-8, 11-16, and 21-26 are objected to because of the following informalities:
Claim 1 at line 20 should read: “configured to draw second intake air”.
Claim 1 at line 23-24 should read: “a substantially same shape as the [[a]] corresponding one”. 
Claim 1 at line 25-26 should read: “the perimeter of the [[a]] corresponding one”. 
Claim 2 should read: “wherein the first cylindrical blade assembly has a first width extending from the first side of the center plate, the second cylindrical blade assembly has a second width extending from the second side of the center plate, and the first width is substantially equal to the second width”.
Claim 3 at line 6 should read: ”draw the second intake air”.
Claim 4 should read: wherein the motor partly obscures an opening of the first cavity of the blower wheel
Claim 11 should read: “The air handler blower of claim[[ 1]] 3, further comprising an outer casing surrounding the blower wheel and containing an exhaust opening, the outer casing being configured to combine the first and second exhaust air into combined exhaust air and to expel the combined exhaust air through the exhaust opening.
Claim 12 should read: “A heating, ventilation and air-conditioning device comprising: the air handler blower of claim[[ 1]] 11, and an air-conditioner configured to condition the combined exhaust air”.   
Claim 13 at lines 7-10 should read: “a first cylindrical blade assembly extending from a first side of the center plate, the first cylindrical blade assembly containing a plurality of first blades extending from the first side of the center plate and arranged in a circle to define [[a]] the first cavity, the plurality of first blades each attached by a first end to the first side of the center plate; and a second cylindrical blade assembly extending from a second side of the center plate opposite the first side, the second cylindrical blade assembly containing a plurality of second blades extending from the second side of the center plate and arranged in a circle to 5Serial No. 17/101,312Attorney Docket No. 129U_023 define [[a]] the second cavity”.
Claim 13 at line 25 should read: “a substantially same shape as the [[a]] corresponding one”. 
Claim 13 at line 27-28 should read: “the perimeter of the [[a]] corresponding one”. 
Claim 14 should read: “wherein the one or more third blades 
Claim 21 should read: “wherein each of the one or more third blades are substantially the same size and shape as the corresponding one one or more center openings”.  
Claim 22 should read: “wherein each of the one or more third blades are substantially the same size and shape as the corresponding one one or more center openings”.  
Claim 25 should read: ”wherein the one or more center openings comprises a least two adjacent center openings and wherein a portion of the center plate different from the one or more third blades is formed in a radial direction between each of the at least two adjacent center openings”.  
Claim 26 should read: “wherein the one or more center openings comprises a least two adjacent center openings and wherein a portion of the center plate different from the one or more third blades is formed in a radial direction between each of the at least two adjacent center openings”.
Appropriate correction is required.
Claims depending from claims 1 and 13 are objected to based on their dependency. 

Substantially duplicate claims present in the application
Applicant is advised that should claims 1, 6-8, 21, 23, and 25 be found allowable, claims 13-16, 22, 24, and 26 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 11-16, and 21-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 6345956 in view of Witzel US 4470753 in further view of Kassler US 2041134.
 	Lin discloses:
 	1. An air handler blower, comprising: a blower wheel (71 in Figs 7A-7B or 81 in Fig 9) having a center plate 52 having one or more center openings (center openings can be read as openings between blades 55 as in annotated Fig 7B herein and the corresponding openings in Figs 7A and 9, and as in annotated Fig 7B herein the center openings can optionally also include at least a portion of the axial opening/projection occupied by the blade 55 itself as in Figs 7A-7B and 9 because that is what applicant is considering as an opening), a first cylindrical blade assembly extending from a first side of the center plate (see lower 54 in Figs 7A-7B or 64’ in Fig 9), the first cylindrical blade assembly containing a plurality of first blades extending from the first side of the center plate and arranged in a circle to define a first cavity (see cavity formed radially inside lower blades 54 in Figs 7A-7B and radially inside blades 64’ in Fig 9 which corresponds to applicant’s cavity), the plurality of first blades each attached by a first end to the first side of the center plate (see Figs 7A-7B and 9), and a second cylindrical blade assembly extending from a second side of the center plate opposite the first side (see upper 54 in Figs 7A-7B or 64 in Fig 9), the second cylindrical blade assembly containing a plurality of second blades extending from the second side of the center plate (see Figs 7A-7B and 9) and arranged in a circle to define a second cavity (see cavity formed radially inside upper blades 54 in Figs 7A-7B and radially inside blades 64 in Fig 9 which corresponds to applicant’s cavity), the plurality of second blades each attached by a first end to the second side of the center plate (see Figs 7A-7B and 9).

    PNG
    media_image1.png
    580
    695
    media_image1.png
    Greyscale

 	Regarding the limitations--42--Docket No. 129U_023 “a motor located proximate to the first cylindrical blade assembly and configured to rotate the blower wheel; and an axle connecting the motor and the center plate”, Lin discloses “The impeller includes a rotary shaft adaptable for a motor” in the abstract, and in col 4 lines 24-34 Lin discloses a motor driving the impeller 71 with a rotary shaft of the motor. It would be understood that the motor would be proximate (near) the impeller; however, Lin is silent as to the exact location of the motor in relation to the impeller.  
 	In e.g. Fig 7 Witzel discloses a motor 6 driving an impeller 15 via a shaft 16 wherein the motor 6 is located proximate a cylindrical blade assembly 9 of the impeller 15.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mount the motor of Lin proximate the impeller to gain the benefit of using a known location for a motor in relation to a blower wheel which provides a compact arrangement. 
 	Lin does disclose the center plate 52 further includes one or more third blades 55 configured to draw air from the second cavity into the first cavity (see e.g. Fig 8A). However, Lin as modified above does not disclose wherein each of the one or more center openings is bound on all sides by the center plate, each of the one or more center openings has a corresponding perimeter with the center plate, 2Serial No. 17/101,312Attorney Docket No. 129U_023 the center plate further includes one or more third blades configured to draw air from the second cavity into the first cavity, each of the one or more third blades being associated with a corresponding one of the one or more center openings, each of the one or more third blades has a substantially same shape as a corresponding one of the one or more center openings, and each of the one or more third blades is connected to the center plate along a portion of the perimeter of a corresponding one of the one or more center openings.
 	In Figs 5-6, Kassler discloses an impeller having a round plate 32 and blades 38 formed in the round plate 32, wherein each of the one or more center openings (openings formed by the cut and bent blades 38 which correspond to applicant’s openings of the elected embodiment in applicant’s Fig 12; see annotated Fig 5 herein) is bound on all sides by the center plate (bound in the same way as applicant’s openings in the elected embodiment in applicant’s Fig 12), each of the one or more center openings has a corresponding perimeter with the center plate (has a corresponding perimeter in same way as applicant’s center openings in the elected embodiment in applicant’s Fig 12; see annotated Fig 5 herein),2Serial No. 17/101,312Attorney Docket No. 129U_023 the center plate further includes one or more third blades (38), each of the one or more third blades being associated with a corresponding one of the one or more center openings (see Figs 5-6), each of the one or more third blades has a substantially same shape as a corresponding one of the one or more center openings (see Figs 5-6), and each of the one or more third blades is connected to the center plate along a portion of the perimeter of a corresponding one of the one or more center openings (see Figs 5-6 where the blade 38 is connected to the center plate 32 at a bend along a portion of the center plate at the perimeter in the same manner as applicant’s blades in the elected embodiment of Fig 12; see annotated Fig 5 herein).
 	A simple substitution of one known design for blades on a round plate for another known design for blades on a round plate with the predictable result of moving air from one side of the round plate to the other side has been held obvious to one of ordinary skill in the art as per the obvious rationale of MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the design for blades on a round plate of Kassler as a simple substitution for the design for blades on a round plate of Lin as modified above to gain the benefit of simplifying manufacturing by using simple cutting and bending operations wherein Kassler discloses the use of cutting and bending operations on page 1, col 2, lines 44-50.

    PNG
    media_image2.png
    508
    523
    media_image2.png
    Greyscale

 	Lin as modified above discloses (all references are to Lin unless noted otherwise):
 	2. The air handler blower of claim 1, wherein the first blade cylinder has a first width extending from the first side of the center plate, the second blade cylinder has a second width extending from the second side of the center plate, and the first width is substantially equal to the second width (see Figs 7A-7B and 9 of Lin).  
 	3. The air handler blower of claim 1, wherein the plurality of first blades are arranged such that the first cylindrical blade assembly will draw first intake air into the first cavity and generate first exhaust air at an outer circumference of the first cylindrical blade assembly when the blower wheel is rotated, and the plurality of second blades are arranged such that the second cylindrical blade assembly will draw second intake air into the second cavity and generate second exhaust air at an outer circumference of the second cylindrical blade assembly when the blower wheel is rotated (see e.g. Fig 8A of Lin).  
 	4. The air handler blower of claim 1, wherein the motor partly obscures the first blower opening (see Fig 7 of Witzel wherein the motor 6 partially obscures the opening at the end of the blower wheel 15 as in annotated Fig 7 herein).  

    PNG
    media_image3.png
    545
    695
    media_image3.png
    Greyscale

  	6. The air handler blower of claim 1, wherein the one or more third blades include one of a fixed blade (38 of Kassler as applied to Lin in the rejection of claim 1 above) or an adjustable blade.  
 	7. The air handler blower of claim 5, wherein the one or more blades each protrude into the second cavity (see e.g. Fig 8A of Lin wherein the air flow is from the second cavity to the first cavity and therefore the blades 38 of Kassler would be bent into the second cavity to deflect and drive the air into the first cavity upon rotation of the blower).  
 	Additionally, there are only two possible orientations for the blades of Kassler as applied to Lin. Either the blades of Kassler protrude into the first cavity, or the blades of Kassler protrude into the second cavity. Protruding into the second cavity would allow the predictable result of air being deflected and driven into the first cavity upon rotation of the blower, and vice versa. In Fig 8A, Lin shows the air being directed from the second cavity to the first cavity. Therefore, as per MPEP 2143 I (E), since there are only two possible orientations, it would be obvious to try to arrange the blades 38 of Kassler such that they protrude into the second cavity of Lin as modified above as this arrangement would allow for a reasonable expectation of successfully deflecting and driving air into the first cavity upon rotation of the blower (as shown in Fig 8A of Lin). 

 	8. The air handler blower of claim 4, wherein the one or more third blades are noncoplanar with respect to the center plate (see Figs 5-6 of Kassler wherein the plate 32 and the blades 38 are noncoplanar in the same manner as applicants center plate and blades in the elected embodiment of Fig 12).  
 	
 	11. The air handler blower of claim 1, further comprising an outer casing surrounding the blower wheel and containing an exhaust opening, the outer casing being configured to combine the first and second exhaust air into combined exhaust air and to expel the combined exhaust air through the exhaust opening (see annotated Fig 8A of Lin herein).  


    PNG
    media_image4.png
    505
    648
    media_image4.png
    Greyscale

 	Regarding claim 12, Lin as modified above discloses the air handler blower of claim 1. However, Lin as modified above does not disclose a heating, ventilation and air-conditioning device comprising: and an air-conditioner configured to condition the combined exhaust air.
 	Witzel discloses a heating, ventilation and air-conditioning device comprising: and an air-conditioner configured to condition the combined exhaust air (see heaters and air conditioning systems in e.g. the abstract, and see heater and evaporator in col 6 lines 49-53).  
 	Before the effective filing date of claimed invention, one of ordinary skill in the art would have found it obvious to utilize the blower of Lin as modified above in claim 1 in conjunction with an air conditioner evaporator as taught by Witzel to gain the benefit of providing a stream of cooled air for e.g. a vehicle as described by Witzel in e.g. the title.
 	
 	Lin discloses:
13. An air handler blower, comprising: a blower wheel (71 in Figs 7A-7B or 81 in Fig 9) having a center plate 52 having one or more center openings (center openings can be read as openings between blades 55 as in annotated Fig 7B herein and the corresponding openings in Figs 7A and 9, and as in annotated Fig 7B herein the center openings can optionally also include at least a portion of the axial opening/projection occupied by the blade 55 itself in Figs 7A-7B and 9 because that is what applicant is considering as an opening), and one or more third blades 55 configured to draw air from the second cavity (see cavity formed radially inside upper blades 54 in Figs 7A-7B and radially inside blades 64 in Fig 9 which corresponds to applicant’s cavity) into the first cavity (see cavity formed radially inside lower blades 54 in Figs 7A-7B and radially inside blades 64’ in Fig 9 which corresponds to applicant’s cavity), a first cylindrical blade assembly extending from a first side of the center plate (see lower 54 in Figs 7A-7B or 64’ in Fig 9), the first cylindrical blade assembly containing a plurality of first blades (see lower 54 in Figs 7A-7B or 64’ in Fig 9) extending from the first side of the center plate and arranged in a circle to define a first cavity (see cavity formed radially inside lower blades 54 in Figs 7A-7B and radially inside blades 64’ in Fig 9 which corresponds to applicant’s cavity), the plurality of first blades each attached by a first end to the first side of the center plate (see Figs 7A-7B or 9), and a second cylindrical blade assembly extending from a second side of the center plate opposite the first side (see upper 54 in Figs 7A-7B or 64 in Fig 9), the second cylindrical blade assembly containing a plurality of second blades extending from the second side of the center plate (see upper 54 in Figs 7A-7B or 64 in Fig 9) and arranged in a circle to define a second cavity (see cavity formed radially inside upper blades 54 in Figs 7A-7B and radially inside blades 64 in Fig 9 which corresponds to applicant’s cavity), the plurality of second blades each attached by a first end to the second side of the center plate (see Figs 7A-7B or 9).
 	Regarding the limitations--42--Docket No. 129U_023 “a motor located proximate to the first cylindrical blade assembly and configured to rotate the blower wheel; and an axle connecting the motor and the center plate”, Lin discloses “The impeller includes a rotary shaft adaptable for a motor” in the abstract, and col 4 lines 24-34 wherein Lin discloses a motor driving the impeller 71 with a rotary shaft of the motor. It would be understood that the motor would be proximate (near) the impeller; however, Lin is silent as to the exact location of the motor in relation to the impeller.  
 	In e.g. Fig 7 Witzel discloses a motor 6 driving an impeller 15 via a shaft 16 wherein the motor 6 is located proximate a cylindrical blade assembly 9 of the impeller 15.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to mount the motor of Lin proximate the impeller to gain the benefit of using a known location for a motor in relation to a blower wheel which provides a compact arrangement. 
 	Lin as modified above does not disclose wherein each of the one or more center openings is bound on all sides by the center plate, each of the one or more center openings has a corresponding perimeter with the center plate, each of the one or more third blades is associated with a corresponding one of the one or more center openings, each of the third blades has a substantially same shape as a corresponding one of the one or more center openings, and each of the third blades is connected to the center plate along a portion of the perimeter of a corresponding one of the one or more center openings.
 	In Figs 5-6, Kassler discloses an impeller having a round center plate 32 and blades 38 formed in the round center plate 32, wherein each of the one or more center openings (openings formed by the cut and bent blades 38 which correspond to applicant’s openings of the elected embodiment in applicant’s Fig 12) is bound on all sides by the center plate (each respective opening is bound on all sides by the center plate 32 in the same way as applicant’s openings in the elected embodiment in applicant’s Fig 12), each of the one or more center openings has a corresponding perimeter with the center plate (each respective opening has a corresponding perimeter with the center plate 32 in same way as applicant’s center openings in the elected embodiment in applicant’s Fig 12),2Serial No. 17/101,312Attorney Docket No. 129U_023 each of the one or more third blades being associated with a corresponding one of the one or more center openings (see Figs 5-6), each of the one or more third blades has a substantially same shape as a corresponding one of the one or more center openings (see Figs 5-6), and each of the one or more third blades is connected to the center plate along a portion of the perimeter of a corresponding one of the one or more center openings (see Figs 5-6 where the blade 38 is connected to the center plate 32 at a bend along a portion of the center plate at the perimeter in the same manner as applicant’s blades in the elected embodiment of Fig 12; see annotated Fig 5 herein).
 	A simple substitution of one known design for blades on a round plate for another known design for blades on a round plate with the predictable result of moving air from one side of the round plate to the other side has been held obvious to one of ordinary skill in the art as per the obvious rationale of MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the design for blades on a round plate of Kassler as a simple substitution for the design for blades on a round plate of Lin as modified above to gain the benefit of simplifying manufacturing by using simple cutting and bending operations wherein Kassler discloses the use of cutting and bending operations on page 1, col 2, lines 44-50.

 	Lin as modified above discloses (all references are to Lin unless noted otherwise):
 	14. The air handler blower of claim 13, wherein the one or more third blades air movement mechanisms include one of a fixed blade (38 of Kassler as applied to Lin in the rejection of claim 13 above) or an adjustable blade.  
 	15. The air handler blower of claim 13, wherein the one or more third blades each protrude into the second cavity (see e.g. Fig 8A of Lin wherein the air flow is from the second cavity to the first cavity and therefore the blades 38 of Kassler would be bent into the second cavity to deflect and drive the air into the first cavity upon rotation of the blower).  
 	Additionally, there are only two possible orientations for the blades of Kassler as applied to Lin. Either the blades of Kassler protrude into the first cavity, or the blades of Kassler protrude into the second cavity. Protruding into the second cavity would allow the predictable result of air being deflected and driven into the first cavity upon rotation of the blower, and vice versa. In Fig 8A, Lin shows the air being directed from the second cavity to the first cavity. Therefore, as per MPEP 2143 I (E), since there are only two possible orientations, it would be obvious to try to arrange the blades 38 of Kassler such that they protrude into the second cavity of Lin as modified above as this arrangement would allow for a reasonable expectation of successfully deflecting and driving air into the first cavity upon rotation of the blower (as shown in Fig 8A of Lin). 
 	16. The air handler blower of claim 13, wherein the one or more third blades are noncoplanar with respect to the center plate (see Figs 5-6 of Kassler wherein the plate 32 and the blades 38 are noncoplanar in the same manner as applicants center plate and blades in the elected embodiment of Fig 12).
 	21. (New) The air handler blower of claim 1, wherein the one or more third blades are substantially the same size and shape as the corresponding ones of the center openings (see Figs 5-6 of Kassler wherein the blades are substantially the same size and shape as the openings they are cut from which corresponds to applicant’s elected embodiment in Fig 12).  
 	22. (New) The air handler blower of claim 13, wherein the one or more third blades are substantially the same size and shape as the corresponding ones of the center openings (see Figs 5-6 of Kassler wherein the blades 38 are substantially the same size and shape as the openings they are cut from which corresponds to applicant’s elected embodiment in Fig 12).    
 	23. (New) The air handler blower of claim 1, wherein the one or more third blades are triangular in shape (see blades 38 in Figs 5-6 of Kassler).  
 	24. (New) The air handler blower of claim 13, wherein the one or more third blades are triangular in shape (see blades 38 in Figs 5-6 of Kassler).    
 	25. (New) The air handler blower of claim 1, wherein a portion of the center plate different from the one or more third blades is formed in a radial direction between each of the center openings (see Figs 5-6 and 9 of Kassler wherein the blades 38 are attached to a radially aligned portion of the center plate 32 along a radially aligned bend of each of the respective blades 38 wherein this portion of the center plate is annotated in Fig 5 herein).  
 	26. (New) The air handler blower of claim 13, wherein a portion of the center plate different from the one or more third blades is formed in a radial direction between each of the center openings (see Figs 5-6 and 9 of Kassler wherein the blades 38 are attached to a radially aligned portion of the center plate 32 along a radially aligned bend of each of the respective blades 38 wherein this portion of the center plate is annotated in Fig 5 herein).  



Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference, Kassler, is now being used to teach the limitations which applicant argues.


Conclusion
The prior art made of record but not used in the rejections:
Sanders and Stitt disclose fan blades similar to those claimed in the pending claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746